[Cite as Wilson v. Allen Correctional Inst., 2009-Ohio-7191.]

                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




TIMOTHY W. WILSON

        Plaintiff

        v.

ALLEN CORRECTIONAL INSTITUTION

        Defendant

        Case No. 2009-06966-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       During April 2009, plaintiff, Timothy W. Wilson, an inmate
incarcerated at defendant, Allen Correctional Institution (ACI), placed an order with a
charitable group for food purchases as part of a fund raising activity. The food purchase
order totaled $18.50.          A flyer (copy submitted) advertising a fund raising event for
September 2009 contained the disclaimer noting any inmates who were housed in
security control (sc), disciplinary control (dc), or local control (lc) before or after placing
an order would not be subject to receive their food purchase or be eligible to receive a
refund. The actual disclaimer language on the flyer stated:
        {¶ 2} “[T]hose inmates going to SC/DC/LC or MASP before or after an order is
placed will not receive their order and will not be issued a refund. Any inmate that is out
of the Institution due to being AWL at the time of delivery will have his funds returned to
his account.”
        {¶ 3} This disclaimer provided full notice to inmates in reference to certain
Case No. 2006-03532-AD                    -2-                MEMORANDUM DECISION



conditions occurring where they would be ineligible to either receive a food purchase or
a refund. Although the submitted flyer was for a different fundraiser, defendant implied
the flyer disclaimer language is representative of all fundraiser flyers including the April
2009 event.
       {¶ 4} 2)    Plaintiff recalled he voluntarily placed himself in a segregation unit on
April 27, 2009 “out of fear for my personal safety.” While housed in segregation, plaintiff
requested his food purchase authorization be nullified and he receive a refund of any
funds withdrawn from his inmate account. On May 11, 2009, $18.50 was withdrawn
from plaintiff’s inmate account to pay for his food purchase order.        Plaintiff neither
received the food purchase nor were any funds restored to his account. Consequently,
plaintiff filed this complaint seeking to recover damages of $18.50, the amount
withdrawn from his inmate account to pay for the food order he did not receive. The
$25.00 filing fee was paid and plaintiff requested reimbursement of that amount along
with his damage claim.
       {¶ 5} 3)    Defendant acknowledged plaintiff placed a food order and his inmate
account was charged $18.50 for food he ultimately did not receive. Defendant related
“[t]he flyer for the fundraiser clearly stated no refunds would be given for inmates in
segregation” and since plaintiff was voluntarily housed in segregation at the time he was
ineligible to receive a food delivery or a refund. Defendant explained plaintiff had notice
of the conditions of the fundraiser and voluntarily choose to make himself ineligible to
receive his food order or a refund of funds paid.
       {¶ 6} 4)    Plaintiff filed a response asserting ACI staff in the cashier’s office
breached a fiduciary duty owed to him by not providing a refund for purchases made
Case No. 2006-03532-AD                    -3-                MEMORANDUM DECISION




Case No. 2006-03532-AD                    -3-                MEMORANDUM DECISION



and not delivered.       Plaintiff further asserted there is no rule under the Ohio
Administrative Code authorizing defendant to withdraw funds from his inmate account
after he requested his authorization to withdraw funds be voided. Plaintiff pointed out
the fundraiser flyer submitted by defendant “does not come from the fundraiser
concerned in this instant complaint, but rather from a fundraiser that happened 5
months later.” Plaintiff argued “the language contained in the provided flyer has been
(substantially) altered to change the scope and meaning of the word refund, as it
pertains to these organized fundraisers.” Plaintiff did not provide a copy of the April
2009 fundraiser flyer.    Plaintiff did not dispute the fact that the same disclaimer
language contained on the September 2009 flyer did not appear on the April 2009 flyer.
Plaintiff stated “[i]f [d]efendant would have honored [p]laintiff’s legitimate request for a
(cancellation) a refund would not be necessary.”
                                CONCLUSIONS OF LAW
       {¶ 7} 1)    Prison regulations contained in the Ohio Administrative Code, “are
primarily designed to guide correctional officials in prison administration rather than to
confer rights on inmates.” State ex rel. Larkins v. Wilkinson, 79 Ohio St. 3d 477, 1997-
Ohio-139, 683 N.E. 2d 1139, citing Sandin v. Conner (1995), 515 U.S. 472, 481-482,
Case No. 2006-03532-AD                      -4-                 MEMORANDUM DECISION



115 S. Ct. 2293, 132 L. Ed. 2d 418. Additionally, this court has held that “even if
defendant had violated the Ohio Administrative Code, no cause of action would exist.”
Williams v. Ohio Dept. of Rehab. and Corr. (1993), 67 Ohio Misc. 2d 1, 3, 643 N.E. 2d
1182. Accordingly, to the extent that plaintiff alleges that employees of defendant have
failed to comply with internal regulations and the Ohio Administrative Code, he fails to
state a claim for relief.
       {¶ 8} 2)      Alternatively, considering defendant’s acts could be construed as a
wrongful collection of plaintiff’s funds, plaintiff could still not prevail. Plaintiff is seeking
to recover funds he asserted were wrongfully withheld; the funds sought for recovery
represent a claim for equitable relief and not money damages. Consequently, this court
at the Administrative Determination level has no jurisdiction over claims grounded in
equity based on the wrongful collection of funds from an inmate account. See Flanagan
v. Ohio Victims of Crime Fund, Ct. of Cl. No. 2003-01893-AD, 2004-Ohio-1842; also
Blake v. Ohio Attorney General’s Office, Ct. of Cl. No. 2004-06089-AD, 2004-Ohio-
5420; and Johnson v. Trumbull Corr. Inst., Ct. of Cl. No. 2004-08375-AD, jud, 2005-
Ohio-1241; Norman v. Ohio Dept. of Rehab. and Corr. (2008), Ct. of Cl. No. 2007-
09283-AD.
       {¶ 9} 3)      Plaintiff’s claim is denied regarding the issue of a refund for the
purchase price of the food. When plaintiff purchased the food he agreed to the terms
and conditions of purchase which required his physical presence to accept delivery.
Plaintiff’s lack of knowledge of the conditions for delivery is irrelevant to the issue of
liability. Plaintiff failed to satisfy the condition of the purchase and has consequently
waived the right to any refund of payment or receipt of the products purchased. See
Case No. 2006-03532-AD                -5-              MEMORANDUM DECISION




Case No. 2006-03532-AD                -5-              MEMORANDUM DECISION



Bradsher v. Ohio Department of Rehabilitation and Correction, Ct. of Cl. No. 2003-
04627-AD, 2003-Ohio-4490; Thomas v. Warren Correctional Inst., Ct. of Cl. No. 2005-
07224-AD, 2005-Ohio-6586; Price v. Dept. of Rehab. and Corr., Ct. of Cl. No. 2006-
01017-AD, 2006-Ohio-7158; Hampton v. Chillicothe Correctional Inst., Ct. of Cl. No.
2008-05419-AD, 2008-Ohio-7126; Conway v. Ohio State Penitentiary, Ct. of Cl. No.
2008-07161-AD, 2009-Ohio-2414.




                             Court of Claims of Ohio
                                                                   The Ohio Judicial Center
                                                           65 South Front Street, Third Floor
                                                                      Columbus, OH 43215
                                                            614.387.9800 or 1.800.824.8263
                                                                       www.cco.state.oh.us
Case No. 2006-03532-AD                   -6-                MEMORANDUM DECISION




TIMOTHY W. WILSON

      Plaintiff

      v.

ALLEN CORRECTIONAL INSTITUTION

      Defendant

      Case No. 2009-06966-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

Entry cc:
Case No. 2006-03532-AD          -7-             MEMORANDUM DECISION




Case No. 2006-03532-AD          -7-             MEMORANDUM DECISION



Timothy W. Wilson, #257-911           Gregory C. Trout, Chief Counsel
P.O. Box 4501                         Department of Rehabilitation
Lima, Ohio 45802                      and Correction
                                      770 West Broad Street
                                      Columbus, Ohio 43222

RDK/laa
12/11
Filed 12/23/09
Sent to S.C. reporter 4/16/10